Per curiam.

Dower is not only a legal but a moral right, and is highly favoured. A woman shall be endowed even of an estate tail determined. Co. Lit. 31. b. The life estate of the baron could only be sold by the sheriff, independent of the common recovery. Until that procedure took place, Joseph Sharp could convey no greater right than he himself had, nor could the sheriff sell more than he (Sharp) could convey. The right of the feme to dower is not affected by this common recovery. She was no party thereto; nor has she executed the deed to lead the uses, nor been separately examined. As to her therefore, the proceedings are void, though if properly conducted, they may bar the issue in tail. The. demandant, under our opinion, is entitled to her dower; but if the tenant is dissatisfied therewith, he may move us in bank for a new trial, on the point of misdirection.
Verdict for the demandant.